Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because figure 2 fails to show the recited steps as described in the specification. The drawing references only the numbers that reference the steps.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1, 16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Regarding claim 1, the claim recites the limitations "the seatbelt” and “the seatbelt buckle" in line 5 of the claim.  There is insufficient antecedent basis for these limitations in the claim.
Further, since claims 2-15 are dependent on claim 1, they are objected to for inheriting the antecedent basis issues. Examiner suggests amending “the” to “a”.
 
Regarding claim 16, the claim recites the limitations "the seatbelt” and “the seatbelt buckle" in lines 4-5 of the claim. There is insufficient antecedent basis for these limitations in the claim. 
Further, since claims 17-20 are dependent on claim 16, they are objected to for inheriting the antecedent basis issues. Examiner suggests amending “the” to “a”.

Regarding claim 20, the claim recites the limitation “based on the comparison of the captured image of the occupant and the at least one of the stored image and the posture zone” 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-8, 10-13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banno et al. (U.S. Publication No. 2017/0161575 A1) hereinafter Banno in view of Ghannam et al. (U.S. Publication No. 2015/0251618 A1) hereinafter Ghannam.

Regarding claim 1, Banno discloses:
a seatbelt payout sensor for sensing a first seatbelt payout length and sensing a second seatbelt payout length [see Paragraph 0045 – discusses a seat belt sensor 22 and see Paragraph 0094 – discusses detecting two seatbelt lengths: a first length when the seatbelt is fastened and a second length after the seatbelt is fastened and when the first seatbelt length is exceeded];
an occupant posture sensor for capturing an image of an occupant in the motor vehicle seat [see Paragraph 0054 – discusses a camera 21 capturing images of the occupant in the seat];
a control module in communication with the seatbelt buckle sensor, the seatbelt payout sensor, and the occupant posture sensor, wherein the control module has executable code to [see Figure 1 below – depicts a controller 50 in communication with the driver camera 21 and the seat belt sensor 22, see Paragraph 0049 – discusses that the controller 50 obtains information from a driver state 20 (the driver camera 21 and the seat belt sensor 22) and executes programs to detect improper posture of an occupant (driver incapability state)]:

    PNG
    media_image1.png
    475
    761
    media_image1.png
    Greyscale

Figure 1 of Banno

determine the presence of the seatbelt latchplate in the seatbelt buckle [see Paragraph 0094 – discusses a method performed by the controller 50 where the change in seatbelt is determined once the seatbelt is fastened];
determine whether the difference between the first seatbelt payout length when the seatbelt latchplate is present in the seatbelt buckle and the second seatbelt payout length is greater than a seatbelt payout length change threshold [see Figure 16A below – depicts S14 where seatbelt information is acquired and see Paragraph 0094 – discusses detecting two seatbelt lengths using the seatbelt sensor 22: a first length when the seatbelt is fastened and a second length after the seatbelt is fastened and when the first seatbelt length is exceeded];
compare the image of the occupant captured by the occupant posture sensor to at least one of a stored image and a posture zone when the difference between the first seatbelt payout length and the second seatbelt payout length is greater than the seatbelt payout length change threshold [see Figure 16A below – depicts S21 (occurs after S14) where a previously stored image is compared with the captured image and see Paragraph 0104 – discusses determining whether the drivers posture matches a driver incapability state (see Paragraph 0087 – discusses postures registered and stored in advance)]; and
determine whether the occupant has improper posture based on the comparison of the captured image of the occupant and the at least one of the stored image and the posture zone [see Paragraph 0104 – discusses that when it is determined the driver posture matches the driving incapability state by comparing the current captured image with previously stored images of occupant, the process continues to a confirmation stage, and see Paragraph 0106 and see Figure 16A below - alternatively if the determination cannot be made then the process proceeds to S23 and a threshold of learned body and head positions (zone) that is previously set is compared with current body and head positions]. 


    PNG
    media_image2.png
    490
    523
    media_image2.png
    Greyscale

Banno
	However, Banno fails to disclose a seatbelt buckle sensor for sensing a presence of a seatbelt latchplate in the seatbelt buckle to determine whether the seatbelt is buckled.
	Ghannam discloses a seatbelt buckle sensor for sensing a presence of a seatbelt latchplate in the seatbelt buckle to determine whether the seatbelt is buckled [see Paragraph 0024 – discusses a buckle sensor 56 that sends a signal when the buckle insert 36 is received in the buckle receptacle 38].
Ghannam suggests that the improper seatbelt usage can be detected based on information from both the buckle sensor and amount of webbing (length/payout of seatbelt), for example the user sitting on a buckled seatbelt [see Paragraph 0035].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the seatbelt payout sensor as taught by Banno to include a buckle sensor as taught by Ghannam in order to detect improper seat belt usage [Ghannam, see Paragraph 0035].
	
	Regarding claim 3, Banno and Ghannam disclose the invention with respect to claim 1. Banno further discloses wherein the stored image is at least one of a reference posture image and an actual initial posture image [see Paragraph 0087 – discusses a driver storing recorded posture images in the storage device 52 and that multiple drivers can record their postures of driving, and see Paragraphs 0104 and 0105 and see Figure 16A below – depicts S21 and S22 where the current image of the driver is compared to initial posture images of the driver and the images are matched to determine a driver posture that was previously stored (reference)].

    PNG
    media_image2.png
    490
    523
    media_image2.png
    Greyscale

Figure 16A of Banno

	Regarding claim 4, Banno and Ghannam disclose the invention with respect to claim 3. Banno further discloses wherein the posture zone is at least one of a reference posture zone and an actual initial posture zone [see Paragraph 0065 – discusses that the learning portion 51 learns an inclination threshold when the driver is in a normal posture, and see Paragraph 0087 - discusses the inclination threshold is stored in the storage device 52, and see Paragraph 0106 and Figure 17 below – discusses that the current posture of the driver is calculated and compared with the stored threshold to determine if the threshold is exceeded (S23)].


    PNG
    media_image3.png
    305
    305
    media_image3.png
    Greyscale

Figure 17 of Banno

Regarding claim 5, Banno and Ghannam disclose the invention with respect to claim 1. Banno further discloses wherein the control module further comprises executable code to store the first seatbelt payout length within at least a first time window and a second time window [see Paragraph 0087 – discusses that the thresholds and determinations are stored in the storage device 52, and see Paragraph 0094 – discusses that once the second amount of payout exceeds the first amount of payout and the head is detected by the camera before time period is up then the window is ended (S14, S15), then the posture comparison begins (S21, S22)].

Regarding claim 6, Banno and Ghannam disclose the invention with respect to claim 3. Banno further discloses wherein the reference posture image is selected based on the image of the occupant captured by the occupant posture sensor [see Paragraph 0087 – discusses that the driver cameras 21 are used to record images of postures of multiple drivers and can have postures stored in the storage device 52, and see Paragraph 0091 – discusses that driver authentication is performed by using the posture information that has been registered and stored, and see Paragraph 0104 – discusses that the previous stored posture images of the registered driver are then used in the comparison with the current driver posture in Figure 16A, S21 and S22].

Regarding claim 7, Banno and Ghannam disclose the invention with respect to claim 4. Banno further discloses wherein the reference posture zone is selected from a plurality of stored reference posture images based on a shape of the occupant as determined from the captured image of the occupant [see Paragraph 0065 – discusses that the inclination threshold (angle of the head) is created using an image of the driver when the driver is in a driving posture (reference posture zone based on reference posture image ), and see Paragraph 0106 – discusses that the previous stored posture threshold (of the registered driver as determined in S11 (detects head and body or shape of driver to determine which registered driver) in Figure 16A) is used in the comparison with the current driver posture in Figure 16A (S23, S24)].

Regarding claim 8, Banno and Ghannam disclose the invention with respect to claim 4. Banno further discloses wherein the actual initial posture zone is determined from an actual initial posture image [see Paragraph 0057 and 0065– discusses determining a threshold of the driver using the outline of the driver that is based on the image of the driver].

Regarding claim 10, Banno and Ghannam disclose the invention with respect to claim 3. Banno further discloses wherein the control module further comprises executable code to determine whether the occupant has improper posture based on the comparison of the captured image of the occupant and the at least one of the stored image and the posture zone further comprises executable code to determine whether at least one of a head, a torso and a leg of the see Paragraph 0106-0107 – discusses that when a posture collapse is detected, that means the head and body exceed a previously set threshold, and see Figure 17 below – discusses calculation and comparison to previously set threshold (calculated inclination angle of the head is learned when the driving incapability state of a driver is not detected)].


    PNG
    media_image3.png
    305
    305
    media_image3.png
    Greyscale

Figure 17 of Banno

Regarding claim 11, Banno and Ghannam disclose the invention with respect to claim 4. Banno further discloses wherein the control module further comprises executable code to determine whether the occupant has improper posture based on the comparison of the captured image of the occupant and the at least one of the stored image and the posture zone further comprises executable code to determine whether at least one of a head, a torso and a leg of the occupant exceeds a posture threshold [see Paragraph 0106-0107 – discusses that when a posture collapse is detected, that means the head and body exceed a previously set threshold, and see Figure 17 below – discusses calculation and comparison to previously set threshold (calculated inclination angle of the head is learned when the driving incapability state of a driver is not detected)].


    PNG
    media_image3.png
    305
    305
    media_image3.png
    Greyscale

Figure 17 of Banno

Regarding claim 12, Banno and Ghannam disclose the invention with respect to claim 1. Banno further discloses wherein the control module further comprises executable code to issue a message to the occupant when a determination is made that the occupant has improper posture [see Paragraph 0099 – discusses that the driver is informed through a display or speaker of the driver incapability state].

Regarding claim 13, Banno and Ghannam disclose the invention with respect to claim 1. Banno further discloses wherein the control module further comprises executable code to take a ride action when a determination is made that the occupant has improper posture [see Paragraph 0101 – discusses that the controller 50 instructs the vehicle to stop by braking and steering when the driver is incapable of driving].

Regarding claim 15, Banno and Ghannam disclose the invention with respect to claim 4. Banno further discloses wherein the control module further comprises executable code to adjust at least one of the actual initial posture image, the reference posture image, the actual initial posture zone and the reference posture zone is adjusted based on vehicle movement [see Paragraph 0090 – discusses that when the vehicle is over a predetermined speed the process of detecting posture is initiated and occupant movement becomes restricted, when the vehicle is under the predetermined speed occupant movement is unrestricted].

Regarding claim 16, Banno discloses:
storing a first seatbelt payout length after the seatbelt buckle sensor senses the presence of the seatbelt latchplate in the buckle [see Paragraph 0087 – discusses that each threshold is stored in the storage device 52 (first payout length being exceeded in S14 is a threshold)];
sensing a second seatbelt payout length [see Paragraph 0094 – discusses sensing a second amount after the first amount has been determined];
determining a difference between the first seatbelt payout length and the second seatbelt payout length [see Figure 16A below – depicts S14 where seatbelt information is acquired and see Paragraph 0094 – discusses detecting two seatbelt lengths: a first length when the seatbelt is fastened and a second length after the seatbelt is fastened and when the first seatbelt length is exceeded];
capturing an image of the occupant in the vehicle seat when the difference between the first seatbelt payout length and the second seatbelt payout length has exceeded the seatbelt payout length threshold [see Figure 16A below – depicts S21 (occurs after S14) where a previously stored image is compared with a captured image and see Paragraph 0104 – discusses determining whether the drivers posture matches a driver incapability state (registered and stored in advance)];
determining whether an occupant has improper posture based on the captured image of the occupant in the vehicle seat [see Paragraph 0104 – discusses that when it is determined the driver posture matches the driving incapability state by comparing the current capture image with previously stored images of occupant, the process continues to a confirmation stage, and see Paragraph 0106 and see Figure 16A - alternatively if the determination cannot be made then the process proceeds to S23 and a threshold that is previously set is compared with current body and head positions]; and
taking an action when the occupant has improper posture based on the image of the occupant in the vehicle seat posture [see Paragraph 0101 – discusses that the controller 50 instructs the vehicle to stop by braking and steering when the driver is incapable of driving].

    PNG
    media_image2.png
    490
    523
    media_image2.png
    Greyscale

Banno

However, Banno fails to disclose sensing a presence of a seatbelt latchplate in the seatbelt buckle to determine whether the seatbelt is buckled using a seatbelt buckle.
Ghannam discloses sensing a presence of a seatbelt latchplate in the seatbelt buckle to determine whether the seatbelt is buckled using a seatbelt buckle [see Paragraph 0024 – discusses a buckle sensor 56 that sends a signal when the buckle insert 36 is received in the buckle receptacle 38].
Ghannam suggests that the improper seatbelt usage can be detected based on information from the buckle sensor and amount of webbing (length/payout of seatbelt), for example the user sitting on a buckled seatbelt [see Paragraph 0035].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the seatbelt payout sensor as taught by Banno to include a buckle sensor as taught by Ghannam in order to detect improper seat belt usage [Ghannam, see Paragraph 0035].

Regarding claim 17, Banno and Ghannam disclose the invention with respect to claim 16. Banno further discloses storing a stored image as at least one of a reference posture image, an actual initial posture image, a reference posture zone and an actual initial posture zone [see Paragraph 0087 – discusses a driver storing recorded posture images in the storage device 52 and that multiple drivers can record their postures of driving, and see Paragraphs 0104 and 0105 and see Figure 16A below – depicts S21 and S22 where the current image of the driver is compared to initial posture images of the driver and the images are matched to determine a driver posture that was previously stored (reference)].

    PNG
    media_image2.png
    490
    523
    media_image2.png
    Greyscale

Figure 16A of Banno

Regarding claim 18, Banno and Ghannam disclose the invention with respect to claim 16. Banno further discloses storing the first seatbelt payout length within at least a first time window and a second time window [see Paragraph 0087 – discusses that the thresholds and determinations are stored in the storage device 52, and see Paragraph 0094 – discusses that once the second amount of payout exceeds the first amount of payout and the head is detected by the camera before time period is up then the window is ended (S14, S15), then the posture comparison begins (S21, S22)].

Regarding claim 19, Banno and Ghannam disclose the invention with respect to claim 17. Banno further discloses wherein determining whether an occupant has improper posture based on the image of the occupant in the vehicle seat further comprises comparing the stored see Paragraph 0104 – discusses that when it is determined the driver posture matches the driving incapability state by comparing the current capture image with previously stored images of occupant, the process continues to a confirmation stage, and see Paragraph 0106 and see Figure 16A - alternatively if the determination cannot be made then the process proceeds to S23 and a threshold that is previously set is compared with current body and head positions].


    PNG
    media_image2.png
    490
    523
    media_image2.png
    Greyscale

Figure 16A of Banno

Regarding claim 20, Banno and Ghannam disclose the invention with respect to claim 19. Banno further discloses wherein determining whether the occupant has improper posture based on the comparison of the captured image of the occupant and the at least one of the see Paragraph 0107 – discusses that when a posture collapse is detected, that means the head and body exceed a threshold, and see Figure 17 below – discusses calculation and comparison to threshold].


    PNG
    media_image3.png
    305
    305
    media_image3.png
    Greyscale

Figure 17 of Banno

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Banno in view of Ghannam further in view of Nakagawa et al. (U.S. Publication No. 2019/0094355 A1) hereinafter Nakagawa.

Regarding claim 2, Banno and Ghannam disclose the invention with respect to claim 1. 
However, the combination of Banno and Ghannam fails to disclose wherein the occupant posture sensor is at least one of an infrared sensor, an ultrasonic sensor and a visual spectrum camera sensor.
Nakagawa discloses an infrared sensor, an ultrasonic sensor and a visual spectrum camera sensor [see Paragraph 0011 - discusses using infrared sensors, ultrasonic sensors, and visible light sensors].
Nakagawa suggests that by measuring via sending and reflecting waves, an object and human occupying a seat can be distinguished better [see Paragraph 0006]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Banno with using at least one of the infrared sensor, the ultrasonic sensor and the visual spectrum camera sensor as taught by Nakagawa in order to better distinguish objects and people from one another [Nakagawa, see Paragraph 0006].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Banno in view of Ghannam further in view of Hawkins et al. (U.S. Patent No. 7,830,246 B2) hereinafter Hawkins.

Regarding claim 9, Banno and Ghannam disclose the invention with respect to claim 1. 
However, the combination of Banno and Ghannam fails to disclose wherein the control module further comprises executable code to compare the image of the occupant captured by the occupant posture sensor to a stored image further comprises executable code to capture an image of an occupant in the vehicle seat within at least one of a first time window and a second time window and to store the image as the stored image.
Hawkins discloses wherein the control module further comprises executable code to compare the image of the occupant captured by the occupant posture sensor to a stored image further comprises executable code to capture an image of an occupant in the vehicle seat within at least one of a first time window and a second time window and to store the image as the stored image [see Column 8 lines 61-67 and Column 9 lines 1-7 – discusses detecting once a seatbelt latch is detected (step 72) then using optics to detect whether an occupant is present (step 74) (first window), and also discusses that the optics sensor detection can occur before the seatbelt is latched (second window)].
Hawkins suggests that by using seatbelt monitoring that objects and different size occupants can be distinguished from one another and warnings for an occupant to latch a seatbelt can be generated based of the detection [see Column 9 lines 7-13].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Banno with the seatbelt monitoring as taught by Hawkins in order to distinguish objects and occupants from one another and to warn an occupant to latch a seatbelt [Hawkins, see Column 9 lines 7-13].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Banno in view of Ghannam further in view of Le et al. (U.S. Pub. No. 2016/0368452 A1) hereinafter Le.
Regarding claim 14, Banno and Ghannam disclose the invention with respect to claim 1.
However, the combination of Banno and Ghannam fails to disclose wherein the control module further comprises executable code to capture a second image of an occupant in the vehicle seat when seat movement is detected, and wherein the second image is stored as the stored image.
Le discloses wherein the control module further comprises executable code to capture a second image of an occupant in the vehicle seat when seat movement is detected, and wherein the second image is stored as the stored image [see Paragraph 0043 and 0044 – discusses recording a second image when movement in the seat is detected by the occupant, and see Paragraph 0039 – discusses storing the image in a data store].
Le suggests that occupants can move and be outside the posture threshold [see Paragraph 0044].
Banno with the capturing a second image as taught by Le in order to anticipate occupants moving [Le, see Paragraph 0044].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862.  The examiner can normally be reached on Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.M.G./            Examiner, Art Unit 3665                                                                                                                                                                                            /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665